Citation Nr: 0806570	
Decision Date: 02/27/08    Archive Date: 03/06/08	

DOCKET NO.  05-21 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Parkinson's 
disease, to include as due to exposure to Agent Orange, and 
if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal, although that rating decision did determine that new 
and material evidence had been submitted to reopen the 
previously denied claim.  The veteran, who had active service 
from October 1953 to October 1954 and from December 1963 to 
December 1979, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.

Following the veteran's June 2007 BVA hearing the Board 
referred the case to an Independent Medical Expert in October 
2007 for an opinion regarding the medical question presented 
in this case.  An opinion dated in November 2007 was received 
by the Board, and a copy of that decision was provided to the 
veteran and his representative, who both provided additional 
argument in support of the veteran's claim.  

FINDINGS OF FACT

1.  An unappealed May 1999 rating decision denied service 
connection for Parkinson's disease.

2.  The evidence associated with the claims file subsequent 
to the May 1999 rating decision, by itself, or in conjunction 
with the previously submitted evidence, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  Parkinson's disease was not manifested during service, or 
within one year of separation from service, and is not shown 
to be causally or etiologically related to service, including 
Agent Orange the veteran was exposed to during service.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision which denied service 
connection for Parkinson's disease, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.2203 (2007).  

2.  The evidence received subsequent to the May 1999 rating 
decision is new and material, and the claim for service 
connection for Parkinson's disease is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Parkinson's disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2004, March 2006, and May 2007.  

The Board acknowledges that the notice letters provided to 
the veteran by the RO do not appear to comply with the 
guidance provided by the United States Court of Appeals for 
Veterans Claims (Court) with respect to the content of the 
notice that is required to be provided in case involving a 
claim to reopen a previously denied claim based on the 
submission of new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, as indicated 
above, the RO has determined that new and material evidence 
has been submitted to reopen the previously denied claim, and 
as will be explained below, for jurisdictional purposes, the 
Board also finds that new and material evidence has been 
submitted to reopen the previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As such, the 
veteran is not prejudiced by the failure to provide him that 
more detailed notice.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, as indicated above, the Board requested and 
obtained an independent medical expert opinion in this case 
in order to address the medical question presented in this 
case, regarding the etiology of the veteran's Parkinson's 
disease.  The veteran and his representative were provided a 
copy of that opinion and afforded an opportunity to submit 
any additional argument and/or evidence.  Both submitted 
additional argument in support of the veteran's claim.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

The veteran essentially contends that his Parkinson's disease 
is related to service, possibly due to Agent Orange he was 
exposed to while serving in Vietnam.  The veteran points out 
that he received in-service treatment for symptomatology that 
his private physicians believe were early manifestations of 
Parkinson's disease.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, for 
example, an organic disease of the nervous system such as 
Parkinson's disease, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain:  (1) Medical evidence of a current disability, 
(2) medical evidence or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34  F. 
3d. 1039 (Fed. Cir. 1994).

The veteran's claim for service connection for Parkinson's 
disease was initially considered and denied by the RO in a 
May 1999 rating decision.  That rating decision denied 
service connection on the basis that available scientific and 
medical evidence did not support a conclusion that 
Parkinson's disease was associated with herbicide exposure 
and that the available evidence of record provided no basis 
to establish service connection for Parkinson's disease.  The 
veteran was notified of that determination and of his 
appellate rights by way of a letter dated in May 1999.  While 
the veteran expressed disagreement with that decision and a 
Statement of the Case was issued, the veteran did not 
complete his appeal by filing a Substantive Appeal.  As such, 
the May 1999 rating decision represents a final decision.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the May 1999 rating decision consists of additional VA and 
private medical records, lay statements and testimony 
presented by the veteran at a hearing before the BVA.  While 
much of this evidence is not both new and material to reopen 
the previously denied claim, the Board finds that at least 
one item of evidence does constitute both new and material 
evidence and is sufficient to reopen the previously denied 
claim.  

In particular, there are two statements from private 
physicians which offer an opinion that the veteran's 
Parkinson's disease was related to service.  An October 2003 
statement from Abraham Lieberman, M.D., and a November 2003 
statement from Pedro W. Tirado, M.D., both offer an opinion 
that service medical records dated in March and April 1977 
show the possibility of the first signs of Parkinson's 
disease and conclude that in their opinion it is more likely 
than not the forerunner of the eventual diagnosis of 
Parkinson's disease.  Since this evidence was not previously 
of record, and it offers an opinion as to the etiology of the 
veteran's Parkinson's disease that was not present at the 
time of the May 1999 rating decision, the Board finds that 
this evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  As such, the Board finds that new 
and material evidence has been submitted to reopen the 
previously denied claim for service connection for 
Parkinson's disease, as the RO did in its December 2004 
rating decision.  The next step is to address the merits of 
the veteran's claim for service connection for Parkinson's 
disease.  

The veteran's service medical records contain no evidence of 
a diagnosis of Parkinson's disease during service.  Service 
medical records do show that in March 1977 the veteran was 
seen for complaints of gradually becoming stiff and achy 
across the shoulders and neck with a numb feeling down to the 
elbows.  The veteran reported that his symptoms came on about 
a week ago and were getting worse.  No history of trauma was 
noted and no assessment was initially recorded.  Following 
examination by a physician, who noted the presence of mild 
muscle spasms, the impression was a musculoskeletal strain 
versus cervical degeneration.  The veteran was grounded from 
flying status for 10 days.  In early April 1977 the veteran 
was seen with complaints of lower back and neck pain and the 
impression was of a muscle strain.  Approximately a week 
later in April 1977 the veteran reported that his symptoms 
had resolved and requested a return to flying status.  The 
veteran was seen approximately a week later in April 1977 
with a complaint of trouble clearing his ears on descent.  
The assessment was serous otitis.  The veteran was apparently 
grounded from flying status because an entry in early May 
1977 showed the veteran requested a return to flying status, 
reporting that he felt well.  The assessment was an upper 
respiratory infection, resolved.  A report of an annual 
flight physical examination performed in June 1979, 
approximately 6 months prior to the veteran's separation from 
service, showed that clinical evaluation of the neurologic 
system was normal.  The summary of defects and diagnoses 
following the examination listed no diagnosis of Parkinson's 
disease, or any other neurologic defect or abnormality.

A report of a VA examination performed in April 1980 contains 
no evidence of complaints, treatment or a diagnosis of 
Parkinson's disease.  At that time neurologic examination 
failed to reveal any focal findings other than the 
hypesthesia over an area of scarring associated with service-
connected disabilities.  A report of a VA examination 
performed in October 1999 showed the veteran reported that he 
began to have tremors in his left hand in 1982 and was 
diagnosed with Parkinson's disease in 1983.  This is 
consistent with testimony presented at the veteran's hearing 
before the BVA in which he testified that he was initially 
diagnosed as having an essential tremor approximately two 
years following his separation from service and that he was 
diagnosed with Parkinson's disease shortly thereafter.  
Transcript at 8.  

Statements dated in October 2003 and November 2003 from Drs. 
Lieberman and Tirado, respectively both stated that "Military 
Medical Records dated March and April 1977 (copies attached) 
show the possibility of the first signs of Parkinson's 
disease and it is, in my opinion, more likely than not, the 
forerunner of the eventual diagnosis of Parkinson's disease."  

A report of a VA examination performed in October 2004 
indicates that the veteran's claims file had been reviewed as 
well as the private medical opinions.  The examiner 
identified himself as a former Army flight surgeon.  
Following the review and the physical examination, it was the 
examiner's impression and conclusion that although he did not 
doubt that the veteran has a diagnosis of Parkinson's 
disease, it was difficult for him to believe that the notes 
from the late 1970's were the first signs that he had the 
disease while on active duty.  

Two statements dated in January 2005 from individuals who 
have known the veteran since service in connection with 
employment were submitted relating symptomatology they had 
observed in the veteran.  One statement indicated that after 
several months of becoming a pilot in 1979 it was noticed 
that the veteran had developed a mild tremor and twitch in 
his left hand and that he had been diagnosed as having 
Parkinson's disease in the early 1980's.  The other statement 
related that the veteran continued to fly until he was 
medically grounded in 1994.  

The veteran and his wife presented testimony at a hearing 
before the BVA at the RO in June 2007.  The veteran recounted 
the symptomatology he experienced during service and the 
onset of an essential tremor approximately two years 
following separation from service.  The veteran went on to 
offer testimony concerning the progression and treatment of 
his disease since its diagnosis.

In order to attempt to more clearly delineate the etiology of 
the veteran's Parkinson's disease and whether it was present 
during service the Board requested and obtained an opinion 
from an Independent Medical Expert.  The opinion, dated in 
November 2007, was to the effect that it appeared the 
veteran's Parkinson's disease began after his last month of 
active duty in December 1979.  It was noted that patients 
with Parkinson's disease usually present within 6 to 12 
months after their symptoms began.  In reviewing the record 
the physician noted that the service medical records showed 
that in March 1977 the veteran complained of a gradual 
stiffening and aching across his shoulders and back with an 
accompanying numb feeling down to the elbow and numbness and 
tingling of the left hand.  It was noted that these 
complaints had remitted by April 11th and that such symptoms 
were indicative of cervical spine disease with irritation of 
the cervical nerve roots.  The physician went on to explain 
that after their onset symptoms of cervical root disease are 
often recurrent over many years and that the record indicated 
that during service in January 1969 the veteran experienced 
10 days of nuchal pain with radiation into the right shoulder 
that was associated with weakness and paresthesias into both 
arms.  It was also noted that in October 2004 the veteran's 
cervical spine disease required surgical relief and that 
laminectomies at C5-6 and C6-7 were performed.  The examiner 
concluded that the appellant had recurrent symptoms of 
cervical spine disease that were intermittent for 35 years.  
The examiner also explained that the symptoms recorded in 
March and April 1977 were not those of Parkinson's disease.  
The physician explained that pain was not a feature of the 
disease and that stiffness was typically in a limb.  He also 
stated that sensory symptoms such as numbness and tingling do 
not occur in Parkinson's disease.  

Based on this record, the Board finds that service connection 
for Parkinson's disease is not warranted.  At the outset, the 
Board notes that Parkinson's disease is not among the 
diseases listed in 38 U.S.C.A. § 1116 (a) (2) and 38 C.F.R. 
§ 3.309 (e) as being associated with exposure to herbicidal 
agents such as Agent Orange.  In fact, Parkinson's disease 
and parkinsonism are specifically included in a notice 
published in the Federal Register of Diseases not associated 
with exposure to certain herbicidal agents.  See 68 Fed. Reg. 
27630, to 27635-6 (May20, 2003).  In that notice the VA 
determined, based on an ongoing review by the National 
Academy of Sciences, that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era was not warranted for 
Parkinson's disease and parkinsonism.  Since the veteran has 
submitted no medical evidence which offers and opinion that 
his Parkinson's disease is due to Agent Orange exposure, 
service connection on this basis is not warranted.

To the extent that the veteran or other lay witnesses assert 
that the veteran's diagnosis of Parkinson's disease is 
causally related to service in some way, once such lay 
witness goes beyond the describing of symptoms to expressing 
an opinion that involves a question of a medical diagnosis or 
of medical causation, competent medical evidence is required 
to substantiate the claim because the question of diagnosis 
or causation involves medical knowledge of accepted medical 
principles, pertaining to the history, manifestation, 
clinical course, and character of the disease entity of 
Parkinson's, which is beyond the competency of a lay person.   
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The veteran has submitted statements from two physicians 
which are to the effect that symptomatology the veteran 
manifested during service were the first signs of Parkinson's 
disease and that they were more likely than not the 
forerunner of the eventual diagnosis of Parkinson's disease.  
However, both opinions from the two physicians expressed an 
opinion that the medical records dated in March and April of 
1977 show the "possibility" of the first signs of Parkinson's 
disease and then conclude in more definitive terms that it 
was more likely than not that that symptomatology was a 
forerunner of the eventual diagnosis of Parkinson's disease.

While these two opinions are clearly supportive of the 
veteran's claim, the Board finds that the opinions are 
outweighed by the other medical evidence to which the Board 
assigns greater probative value.  In this regard, there is an 
opinion from the examiner who performed the October 2004 VA 
examination, who identified himself as a former Army flight 
surgeon, who found it difficult to believe that the notes 
from the late 1970's were the first signs of the disease.  In 
this regard, subsequently dated service medical records 
contain no ongoing complaints, and the Board finds it 
significant that the earliest presenting symptom of 
Parkinson's disease related by the veteran was an essential 
tremor first manifested following separation from service and 
that his disease progressed since that time.  Had the entries 
dated in April and May 1997 been reflective of the onset of 
Parkinson's disease, given the nature and progress of the 
veteran's disease as related by him, the Board would have 
expected (and as concluded by the IME) the disease to have 
progressed during service as it did following service, or at 
least been present at the time of the veteran's separation 
from service in December 1979.  

To be sure, the Board obtained an independent medical expert 
opinion as to whether the veteran's Parkinson's disease was 
present in service.  In that opinion the examiner 
specifically stated that the veteran's Parkinson's disease 
began after service and explained that the symptomatology 
manifested in service medical records was not indicative of 
Parkinson's disease.  Specifically, the opinion explained 
that the complaints of gradual stiffening and aching across 
the shoulders and neck with an accompanying numb feeling down 
the elbow and numbness and tingling of the left hand were 
indicative of cervical spine disease and specifically stated 
that the symptoms in March and April 1977 were not those of 
Parkinson's disease.  The physician also explained the pain 
was not a feature of the disease and that sensory symptoms 
such as numbness and tingling do not occur.  

The Board finds that the opinions of the examiner who 
performed the October 2004 VA examination and the physician 
who provided the November 2007 independent medical expert 
opinion have greater probative value than the October and 
November 2003 statements from the veteran's private 
physicians.  In this regard, neither private opinion provides 
a rationale for the conclusion that it was more likely than 
not that the symptomatology and service medical records was 
the forerunner of the eventual diagnosis of Parkinson's 
disease, and indeed couched the opinion by stating that the 
service medical records showed the "possibility" of the first 
signs of Parkinson's disease.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient).  On the other hand there is the opinion of the 
VA examiner, who identified himself as a former Army flight 
surgeon and that of the independent medical expert who were 
both of the opinion that the symptomatology shown in service 
medical records were not indicative of Parkinson's disease.  
The Board finds both of these opinions to be more probative 
than the opinions submitted by the veteran since they were 
based on a complete review of all medical records associated 
with the claims file, including the veteran's complete 
service medical records.  In addition the November 2007 
independent medical expert opinion contains a rationale for 
the conclusion reached and an explanation for discounting the 
possibility that the symptomatology shown in service medical 
records was indicative of Parkinson's disease.  As such, the 
Board places greater probative value on the opinions rendered 
following the October 2004 VA examination and in the November 
2007 independent medical expert opinion to the extent that 
the Board finds that the medical evidence is against the 
veteran's claim for service connection for Parkinson's 
disease.  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on a physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Therefore, the Board concludes the most competent and 
probative evidence indicates that service connection for 
Parkinson's disease is not warranted since it is not shown to 
have been manifested during service or within one year of 
separation from service, and is not shown to be causally or 
etiologically related to service in any way.  Accordingly, 
service connection for Parkinson's disease is not 
established.


ORDER

Service connection for Parkinson's disease is denied.



	                        
____________________________________________
	MARY SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


